DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on January 26, 2022 is acknowledged and has been entered. Claim 1-2, 11 are amended.  Claims 3-7, 10, 14, 16-17, 19, 23-25, 29-31, 34, 36-38, 40 are canceled. Claims 1-2, 8-9, 11-13, 15, 18, 20-22, 26-28, 32-33, 35, 39 and 41 are pending. 
Claims 1-2, 8-9, 11-13, 15, 18, 20-22, 26-28, 32-33, 35, 39 and 41 are discussed in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 26, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Robert Powers on March 24, 2022.
The application has been amended as follows: 
Claim 1, 
At line two, delete “at least one”, line 3, replace “transcript” with “transcripts”;
At step (a) remove “under conditions sufficient” and replace with “comprising an affinity membrane that binds microvesicles”; step (a) line 3, delete “at least one”, step (a) line 4 replace “transcript” with “transcripts”;
At step (b) line 2 remove “at least one”, at line 3 replace “transcript” with “transcripts”;
At step (c) remove “at least one” and replace “transcript” with “transcripts”;
At step (d) remove “at least one” and replace “transcript” with “transcripts”;
At step (h) remove “at least one” and replace “transcript” with “transcripts”.

Claim 2, remove “at least one” and replace “transcript” with “transcripts”.
Claim 11, remove “at least one” and replace “transcript” with “transcripts”.
Claim 27, remove “at least one” and replace “transcript” with “transcripts”.

Allowable Subject Matter
Claims 1-2, 8-9, 11-13, 15, 18, 20-22, 26-28, 32-33, 35, 39 and 41 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
While there are prior art references such as Skog et al. (Nature Cell Biology, 2008, 10(12):1470-1476) and Noerholm et al. (BMC Cancer, 2012, 12:22, p 1-11) that may teach the isolation of non-ribosomal RNA transcripts that are at least 200 bp in length obtained from microvesicles, none of that prior art teaches each and every step of the method as claimed where a library is generated including all of the successive steps of contacting, extraction, enriching and selective removal of rRNA and RNA sequences, let alone a method that also includes a step of sequencing the longer non-ribosomal RNA transcripts.  Further, and more importantly, Applicant’s arguments regarding secondary considerations (see pages 10-11 of the remarks) are particularly persuasive.  The remarks of Applicant point to some of the key results of the method that show, as in Figure 1, 9 and 14, that “as shown in Figure 9, over 25% of the transcripts with >90% sequencing coverage obtained using the instantly claimed method were transcripts that were greater than 1 kilobase in length”.  Figure 1 also clearly shows the change in size distribution following the construction of the library using the method as claimed, comparing the left and right panels.  These teachings provide evidence of unexpected results compared to the prior art and therefore it would not have been obvious to one of ordinary skill to modify the prior art to arrive at the invention as claimed. Therefore, for at least these reasons the claims are novel and non-obvious over the art and in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637